                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

JOSHUA NEIL HALL,                                )
                                                 )
                  Plaintiff,                     )      Case No. 7:18CV00326
                                                 )
v.                                               )             OPINION
                                                 )
BOBBY RUSSELL, ET AL.,                           )      By: James P. Jones
                                                 )      United States District Judge
                                                 )
                  Defendants.                    )

      Joshua Neil Hall, Pro Se Plaintiff.

      Joshua Neil Hall, a Virginia jail inmate proceeding pro se, filed this action

under 42 U.S.C. § 1983. Hall alleges that the defendant state officials wrongfully

deprived him of the benefits of a rehabilitation program. I conclude that the action

must be summarily dismissed.

                                            I.

      Hall states that on February 21, 2018, after a hearing in Roanoke County

Circuit Court, he was sentenced to a total of seven and a half years in prison. Two

and a half years of that joint sentence was for a conviction in the Circuit Court for

the City of Salem for embezzlement. At the hearing, the prosecutor allegedly

stated that during Hall’s pretrial detention, he had refused to participate in a court-
ordered rehabilitation opportunity — the Alpha Program. Hall denies that he

refused participation in this program.

      According to Hall, after he was incarcerated on May 3, 2017, he voluntarily

applied to participate in the Alpha Program, administered by “Blue Ridge

Behavioral” (“BRB”). Compl. 3, ECF No. 1. He later learned that in June of

2017, his attorney, with the consent of the prosecution, asked the court to order

Hall to complete the Alpha Program, in order to move Hall up on the program’s

waiting list. The court issued such an order on July 21, 2017, but Hall did not

receive notice of it.

      After the sentencing hearing, Hall was returned to the Western Virginia

Regional Jail (“Jail”), where he filed request forms asking who had reported to the

court that Hall had refused participation in the Alpha Program. Jail officials

denied that Jail staff members are involved in any way in the Alpha Program. Hall

claims, however, that the Alpha Program is conducted at the Jail, and that when an

inmate can enter the program, the Jail must notify the inmate of that fact. Hall also

contends that once Jail officials reported to BRB that Hall had refused Alpha

Program participation, BRB policy required its staff to investigate and document

for the court the reason for his refusal. Hall asserts that no one from BRB ever

discussed this matter with him, in violation of BRB policy.




                                         -2-
      Hall’s § 1983 Complaint sues two Jail officials and a BRB official for

allegedly depriving him of his right to participate in the Alpha Program as a means

of possibly reducing his term of confinement. As relief, Hall seeks monetary

compensation for each of the two and a half years of that sentence.

                                           II.

      Under 42 U.S.C. § 1997e(c)(1), the court may dismiss a prisoner’s civil

action concerning prison conditions “if the court is satisfied that the action is

frivolous, malicious, [or] fails to state a claim upon which relief can be granted.”

A viable complaint must allege “enough facts to state a claim to relief that is

plausible on its face.” Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Section 1983

permits an aggrieved party to file a civil action against a person for actions taken

under color of state law that violated his constitutional rights. See Cooper v.

Sheehan, 735 F.3d 153, 158 (4th Cir. 2013). To survive the court’s screening

under § 19979e(c)(1), “a complaint must contain sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (internal quotation marks and citation omitted).

      Hall’s Complaint, as a whole, fails to state factual matters sufficient to

support any plausible claim against the defendants he has named. For a viable §

1983 claim, “a plaintiff must plead that each Government-official defendant,


                                           -3-
through the official’s own individual actions” has caused a violation of the

plaintiff’s constitutional rights. Id. at 676. Hall does not describe any action or

inaction by the defendants he has named. His allegations do not indicate how any

of these individuals was personally involved in the events that led to Hall’s

inability to participate in the Alpha Program. Accordingly, his Complaint fails to

state any actionable § 1983 claim against them.

      Moreover, Hall’s allegations do not present an actionable claim that he had a

constitutionally protected right to participate in the Alpha Program.

      [T]he law is well settled that a prisoner has no constitutional right to
      participate in an educational or rehabilitative program. See Moody v.
      Daggett, 429 U.S. 78, 88 at n. 9 (1976) (due process clause not
      implicated by prisoner classification and eligibility for rehabilitative
      programs, even where prisoner suffers “grievous loss”); Bulger v.
      United States Bureau of Prisons, 65 F.3d 48, 49 (5th Cir. 1995)
      (“Prisoner classification and eligibility for rehabilitation programs. . .
      are not directly subject to ‘due process’ protections”) (citing Moody,
      supra).

Barksdale v. Green, Civil Action No. DKC-15-1109, 2016 WL 4077713, at *11

(D. Md. Aug. 1, 2016). Because Hall had no constitutional right to a rehabilitative

program like Alpha, he cannot hold anyone liable under § 1983 for interfering in

any way with his ability to participate in that program.

      At the most, Hall has alleged that individuals at the Jail or associated with

BRB violated their own organization’s policies by misrepresenting, or failing to

investigate, Hall’s reaction regarding participation in the Alpha Program. State


                                         -4-
officials’ violations of state organizational policies simply do not give rise to any

federal due process issue. See Riccio v. Cty. of Fairfax, 907 F.2d 1459, 1469 (4th

Cir. 1990) (holding that if state law grants more procedural rights than the

Constitution requires, a state’s failure to abide by that law is not a federal due

process issue). Moreover, Hall does not demonstrate any right under state law to a

reduction in the length of his term of confinement, even if he had been allowed to

participate in the Alpha Program. See also Burnette v. Fahey, 687 F.3d 171, 180-

81 (4th Cir. 2012) (stating that “[t]here is no constitutional or inherent right of a

convicted person to be conditionally released before the expiration of a valid

sentence,” such that any protectable interest in early release must be rooted in

Virginia law) (citation omitted).

      For the stated reasons, I conclude that Hall’s Complaint fails to allege facts

stating any claim upon which relief could be granted under § 1983. Accordingly, I

will summarily dismiss this action without prejudice under § 1997e(c)(1). This

dismissal leaves Hall free to refile his claims in a new and separate civil action,

should he so desire.

      A separate Final Order will be entered herewith.

                                               DATED: November 28, 2018

                                               /s/ James P. Jones
                                               United States District Judge



                                         -5-
